                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


NATIONWIDE GENERAL INSURANCE COMPANY                        :
1 Nationwide Plaza                                          :
Columbus, Ohio 43215-2220                                   :
                                                            :       NO.     2:20-cv-599
       vs.                                                  :
                                                            :
DIETMAR ACKERMANN                                           :
265 Ellis Avenue, Apartment 12                              :
Hermitage, PA 16148-2600                                    :
                                                            :
       and                                                  :
                                                            :
GENERAL INSURANCE COMPANY OF AMERICA                        :
P.O. Box 515097                                             :
Los Angeles, CA 90051                                       :


                     COMPLAINT FOR DECLARATORY JUDGMENT


       Plaintiff, Nationwide General Insurance Company, by and through its undersigned counsel,

The Mayers Firm, LLC, files this Complaint for Declaratory Judgment, and in support thereof, states

as follows:

I.     JURISDICTION AND VENUE

       1.      This is an action for Declaratory Judgment pursuant to 28 U.S.C. § 2201 and Rule

57 of the Federal Rules of Civil Procedure.

       2.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a), as this

action is between citizens of different states and the amount in controversy exceeds $75,000.

       3.      Venue is proper in the Western District of Pennsylvania pursuant to 28 U.S.C.

§ 1391(b), in that the Defendant resides within the Western District of Pennsylvania, and because a

substantial part of the events giving rise to this claim occurred in Hermitage, Mercer County,
Pennsylvania, as that is where the subject Nationwide General Insurance Company Tenant insurance

policy was issued within the jurisdiction of the Western District of Pennsylvania.


II.    PARTIES

       4.      Plaintiff in this action, Nationwide General Insurance Company (hereinafter

“Nationwide”), is an insurance company with a principal place of business at the above captioned

address who is licensed and authorized to underwrite and sell insurance policies within the

Commonwealth of Pennsylvania.

       5.      Defendant, Dietmar Ackermann, is an adult individual and citizen of the

Commonwealth of Pennsylvania who at all times material hereto resided at the above-captioned

address, and at all times material hereto was the named insured on a Tenant policy number 54 37

HP 222984 issued by Plaintiff Nationwide.

       6.      Defendant, General Insurance Company of America, upon information and belief,

was an insurance company licensed to write tenant insurance policies and/or fire insurance policies

in the Commonwealth of Pennsylvania, who regularly conducted business in the Commonwealth

of Pennsylvania.

       7.      Upon information and belief, Defendant, General Insurance Company of America

(hereinafter “General”), at all times material hereto, issued a renter’s policy/fire insurance policy

or other liability policy to Defendant Dietmar Ackermann for the property at 265 Ellis Avenue,

Apartment 12, Hermitage, Pennsylvania.




                                                  2
III.      NATURE OF THE ACTION/STATEMENT OF FACTS

          8.    This is an action for declaratory judgment pursuant to Rule 57 of the Federal Rules

of Civil Procedure and 28 U.S.C. § 2201. Within this action, Nationwide seeks a determination

of its rights and obligations under a Tenant policy issued by Nationwide to Defendant Dietmar

Ackermann, namely Tenant policy 54 37 HP 222984, which was cancelled prior to a fire loss that

occurred on March 20, 2018. (A true and correct certified copy of Nationwide Tenant policy 54

37 HP 222984 is attached hereto as Exhibit “A”).

          9.    At the time of the aforementioned fire loss on March 20, 2018, Defendant Ackermann

was insured by General. Nationwide is not in possession of a copy of the General tenant/renters

policy.

          10.   The Nationwide Tenant policy issued to Defendant Ackermann was issued for the

policy period July 10, 2014 to July 10, 2015.

          11.   In association with the Nationwide Tenant policy, Defendant Ackermann arranged

to have monthly electronic fund transfer (“EFT”) withdraws of $14.71 to pay the premiums

associated with the Nationwide policy.

          12.   On February 1, 2015 (three years prior to the subject fire), Defendant Ackermann

contacted Nationwide and notified Nationwide of his desire to cancel the Nationwide Tenant policy

54 37 HP 222984.

          13.   Defendant Ackermann sent Nationwide the following written correspondence

expressing his intent to cancel the policy.




                                                 3
       14.     The cancellation notice was signed by Defendant Ackermann on January 7, 2015,

and the cancellation was effective February 1, 2015.

       15.     The cancellation request also included proof of application for insurance with Erie

Insurance. A true and correct copy of the Erie application and cancellation request is attached

collectively as Exhibit “B”.

       16.     At the bottom of the notice set forth above in the previous paragraph, Defendant

Ackermann wrote in capitalized letters “PLEASE CANCEL MY AUTOMATIC DEDUCTIONS

IMMEDIATELY!”.

       17.     Contemporaneously with the above referenced Notice of Cancellation, Defendant

Ackermann advised Nationwide that he had secured renters insurance with another carrier

effective February 1, 2015.

       18.     Nationwide was advised that this company was “Safeco.”


                                                4
       19.   Upon information and belief, the policy in effect at the time of the fire loss of

March 20, 2018 was underwritten by Defendant General.

       20.   Nationwide Tenant policy 54 37 HP 222984 is to Defendant Ackermann states as

follows:

             GENERAL POLICY CONDITIONS

             Page L2

             5.     Cancellation during policy period
                    Any named insured may cancel this policy at any time by
                    returning it to us or by notifying us in writing of the future
                    date cancellation is to take effect.

                    We may cancel this policy only for the reasons stated in this
                    condition by notifying you in writing of the date cancellation
                    takes effect.

                    a)     When this policy has been in effect for less than 60
                           days and is not a renewal, we may cancel for any
                           reason by notifying you at least 30 days before the
                           cancellation takes effect.

                    b)     When this policy has been in effect for 60 days or
                           more, or at any time if it is a renewal, we may cancel
                           only for one or more of the following reasons by
                           notifying you at least 30 days prior to the proposed
                           cancellation date:

                           (1)     this policy was obtained through material
                                   misrepresentation, fraudulent statements,
                                   omissions or concealment of fact material to
                                   the acceptance of this risk or to the hazard
                                   assumed by us;

                           (2)     there has been a substantial change or
                                   increase in hazard in the risk assumed by us
                                   subsequent to the date the policy was issued;

                           (3)     there is a substantial increase in hazards
                                   insured against by reason of willful or
                                   negligent acts or omission by you;




                                              5
                                (4)   you have failed to pay the premium by the
                                      due date, whether payable to us or to our
                                      agent or under any finance or credit plan; or

                                (5)   for any other reason approved by the
                                      Pennsylvania Insurance Commissioner.

                This provision shall not apply if you have demonstrated by some
                overt action to us or to our agent that you wish the policy to be
                cancelled.
                Delivery of such written notice by us to you at the mailing address
                shown in the policy or at a forwarding address shall be equivalent to
                mailing. Proof of mailing will be proof of notice.

                When this policy is cancelled, the premium for the period from the
                date of cancellation to the premium payment date will be refunded.
                The return premium will be pro rata. If the return premium is not
                refunded with the notice of cancellation or when the policy is
                returned to us, we will refund it within a reasonable time after
                cancellation takes effect.

(See Exhibit “A” at p. L2)


        21.     Despite the cancellation notice identified above, and despite Defendant

Ackermann’s request that the automatic fund transfer funds payments be cancelled, Nationwide

continued to take withdraws of the premium payments until June of 2019, over 15 months after

the date of the subject fire.

        22.     In or around June of 2015, Defendant Ackermann realized that the payments,

which had been showing up on his monthly bank statements, were continuing to be made to

Nationwide and demanded that the payments be stopped and that all premium payments from

February 1, 2015 forward be reimbursed to him by Nationwide.

        23.     Thereafter, Nationwide immediately reimbursed Defendant Ackermann for all

premiums paid from February 1, 2015 onward.




                                                 6
       24.     As set forth above, Nationwide refunded all premiums from February 1, 2015

forward to Defendant Ackermann.

       25.     As a result, Defendant Ackermann has paid no premium to Nationwide.

       26.     A fire occurred on March 20, 2018 which allegedly started in the apartment of

Defendant Ackermann at the insured address.

       27.     At the time of the fire in March of 2018, Defendant Ackermann had a renters/tenant

policy with Defendant General.

       28.     Upon information and belief, Defendant General does not deny that it owes

coverage for the claims of other building residents arising from the fire of March 20, 2018.

       29.     Nationwide asserts that because it collected premiums only in error and because

Defendant Ackermann affirmatively and explicitly cancelled the Nationwide Tenant policy years

prior to the loss, Nationwide has no coverage for the fire loss that occurred on March 20, 2018.


       30.     Nationwide now files this Declaratory Judgment action seeking a Declaration from

the Court that it has no duty to provide coverage to Defendant Ackermann for the damages that

have arisen from the March 20, 2018 fire. including but not limited to, third party liability

coverages to those persons making claims against Defendant Ackermann for allegedly having

negligently caused the fire at issue in the apartment building.

                                     COUNT I
                      SUBSTITUTION OF POLICY-CANCELLATION
                             PLAINTIFF V. DEFENDANTS

       31.     Nationwide incorporates herein by reference the allegations set forth within the

foregoing paragraphs as if the same were fully set forth at length herein.

       32.     As noted above, Nationwide Tenant policy 54 37 HP 222984 was cancelled

effective February 1, 2017.



                                                  7
       33.    The explicit and unambiguous cancellation request was presented to Nationwide

by Defendant Ackermann in the following format.




       34.    Defendant Ackermann clearly requested that the EFT withdraws be terminated at

that time.

       35.    Upon learning that the fund transfers and/or cancellation were not given effect by

Nationwide, Nationwide satisfied Defendant Ackermann’s request for reimbursement of all

premiums from February 1, 2015 forward.

       36.    During the entirety of the timeframe after February 1, 2015 through the date of the

fire, Defendant Ackermann had renters/tenant insurance with other carriers.

       37.    At the time of the loss in March 2018, Defendant Ackermann was insured by

General.

       38.    Defendant Ackermann expressed his desire to cancel the Nationwide policy.


                                               8
       39.     Defendant Ackermann’s demand that the policy be cancelled and that payment be

cancelled manifested his desire and intent to cancel the Nationwide policy years prior to the subject

fire in March of 2018.

       40.     Pursuant to a well-established doctrine under Pennsylvania law, “cancellation by

substitution” applies under the present circumstances as Nationwide’s then insured cancelled the

policy and substituted the same with another. See Scott v. Southwestern Mut. Fire Ass’n., 436 Pa.

Super. 242; 647 A.2d 587 (1993).

       41.     As a result, Nationwide Tenant policy 54 37 HP 222984 was cancelled prior to the

loss of March 20, 2018 and has Nationwide believes and therefore avers that it need not provide

any coverage for liabilities arising from the fire that occurred on March 20, 2018.

       WHEREFORE, Plaintiff, Nationwide General Insurance Company respectfully requests

this Honorable Court enter judgment in its favor and issue a Declaration declaring that Nationwide

has no duty to provide coverage for any damages or liabilities arising from the fire that occurred

on March 20, 2018 at 265 Ellis Avenue in Hermitage, Pennsylvania.


                                        COUNT II
                                REFORMATION/RESCISSION
                                PLAINTIFF V. DEFENDANTS


       42.     Nationwide incorporates herein by reference the allegations set forth within the

foregoing paragraphs as if the same were fully set forth at length herein.

       43.     Nationwide’s then insured, Defendant Ackermann, expressed a clear desire to cancel

his policy.

       44.     The policy only remained open by the mistake of both Defendant Ackermann and

Nationwide.




                                                  9
       45.     Payments of premiums occurred by automatic transfer due to the mistake of both

Nationwide and Defendant Ackermann in failing to identify these continuing payments on his

statement.

       46.     Nationwide mailed a copy of the policies on the dates of their reissues in 2015, 2016

and 2017.

       47.     After March 20, 2018 fire, and after Defendant Ackermann expressed his desire to

receive a full reimbursement of any premiums paid under this Nationwide policy due to its prior

cancellation, Nationwide reimbursed Defendant Ackermann in full.

       48.     Nationwide respectively argues that the Nationwide Tenant policy 54 37 HP 222984

should be reformed and/or rescinded such that it was not in effect on the date of the incident of

March 20, 2018, and should have terminated on February 1, 2015 consistent with the request of

Defendant Ackermann.

       WHEREFORE, Plaintiff, Nationwide General Insurance Company respectfully requests

this Honorable Court enter judgment in its favor and issue a Declaration declaring that Nationwide

has no duty to provide coverage for any damages or liabilities arising from the fire that occurred

on March 20, 2018 at 265 Ellis Avenue in Hermitage, Pennsylvania.

                                                       Respectfully submitted,
                                                       THE MAYERS FIRM, LLC




 Dated: March 27, 2020                           By:
                                                       JOSEPH B. MAYERS, ESQUIRE
                                                       Identification No. 40731
                                                       3031 Walton Road, Suite A330
                                                       Plymouth Meeting, PA 19462
                                                       610-825-0300
                                                       jmayers@themayersfirm.com
                                                       Attorney for Plaintiff


                                                10
